282 S.W.3d 415 (2009)
STATE of Missouri, Respondent,
v.
Luis B. OCTAVIO, Appellant.
No. WD 69081.
Missouri Court of Appeals, Western District.
May 12, 2009.
Emmett D. Queener, Columbia, MO, for appellant.
Chris Koster, Attorney General, John W. Grantham, Jefferson City, MO, for respondent.
Before DIV III: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.

ORDER
PER CURIAM.
Luis Octavio appeals the circuit court's judgment, after a jury trial, of his conviction on one count of attempted burglary in the second degree. His only point on appeal is that the circuit court erred in overruling his motion for acquittal because the State failed to prove an essential element of its prima facie case for the offense of burglary: that he engaged in such conduct for the purpose of committing the crime of stealing. Judgment affirmed. Rule 30.25(b).